(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   REED ELSEVIER, INC., ET AL. v. MUCHNICK ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

      No. 08–103.     Argued October 7, 2009—Decided March 2, 2010
The Copyright Act (Act) generally requires copyright holders to register
  their works before suing for copyright infringement. 17 U. S. C. A.
  §411(a). The complaint in this consolidated, class-action copyright in
  fringement suit alleged that the named plaintiffs each own at least
  one copyright, typically in a freelance article written for a newspaper
  or magazine, that they had registered in accordance with §411(a).
  The class, however, included both authors who had registered their
  works and authors who had not. The parties moved the District
  Court to certify a settlement class and approve a settlement agree
  ment. The District Court did so over the objections of some freelance
  authors. On appeal, the Second Circuit sua sponte raised the ques
  tion whether §411(a) deprives federal courts of subject-matter juris
  diction over infringement claims involving unregistered copyrights,
  concluding that the District Court lacked jurisdiction to certify the
  class or approve the settlement.
Held: Section 411(a)’s registration requirement is a precondition to fil
 ing a copyright infringement claim. A copyright holder’s failure to
 comply with that requirement does not restrict a federal court’s sub
 ject-matter jurisdiction over infringement claims involving unregis
 tered works. Pp. 5–16.
    (a) “Jurisdiction” refers to “a court’s adjudicatory authority,” Kon
 trick v. Ryan, 540 U. S. 443, 455. Thus, “jurisdictional” properly ap
 plies only to “prescriptions delineating the classes of cases (subject
 matter jurisdiction) and the persons (personal jurisdiction)” implicat
 ing that authority. Ibid. Because the distinction between jurisdic
 tional conditions and claim-processing rules can be confusing in prac
 tice, federal courts and litigants should use the term “jurisdictional”
 only when it is apposite. Ibid. A statutory requirement is considered
2                 REED ELSEVIER, INC. v. MUCHNICK

                                  Syllabus

    jurisdictional if Congress “clearly states that [it] count[s] as jurisdic
    tional”; a condition “not rank[ed]” as such should be treated “as non
    jurisdictional in character.” Arbaugh v. Y & H Corp., 546 U. S. 500,
    515–516. In Arbaugh, the Court held that the employee-numerosity
    coverage requirement of Title VII of the Civil Rights Act of 1964 was
    not a jurisdictional requirement because the provision did not
    “clearly stat[e]” that the numerosity rule counted as jurisdictional,
    this Court’s prior Title VII cases did not compel the conclusion that
    the rule nonetheless was jurisdictional, and the requirement’s loca
    tion in a provision separate from Title VII’s jurisdiction-granting sec
    tion indicated that Congress had not ranked the rule as jurisdic
    tional. Pp. 5–7.
       (b) Like the Title VII numerosity requirement in Arbaugh, §411(a)
    does not “clearly stat[e]” that its registration requirement is “jurisdic
    tional.” 546 U. S., at 515. Although §411(a)’s last sentence contains
    the word “jurisdiction,” that sentence speaks to a court’s adjudicatory
    authority to determine a copyright claim’s registrability and says
    nothing about whether a federal court has subject-matter jurisdiction
    to adjudicate claims for infringement of unregistered works. More
    over, §411(a)’s registration requirement, like Title VII’s employee
    numerosity requirement, is located in a provision “separate” from
    those granting federal courts subject-matter jurisdiction over those
    respective claims, ibid., and no other factor suggests that §411(a)’s
    registration requirement can be read to “ ‘speak in jurisdictional
    terms or refer in any way to the jurisdiction of the district courts,’ ”
    ibid. This conclusion is not affected by the fact that the employee
    numerosity requirement in Arbaugh was considered an element of a
    Title VII claim rather than a prerequisite to initiating a lawsuit. See
    Zipes v. Trans World Airlines, Inc., 455 U. S. 385, 393. Pp. 7–11.
       (c) A contrary result is not required by Bowles v. Russell, 551 U. S.
    205. There, in finding that Congress had ranked as jurisdictional 28
    U. S. C. §2107’s requirement that parties in a civil action file a notice
    of appeal within 30 days of the judgment, this Court analyzed §2107’s
    specific language and the historical treatment accorded to that type
    of limitation. That analysis is consistent with the Arbaugh frame
    work because context is relevant to whether a statute “rank[s]” a re
    quirement as jurisdictional. Pp. 11–14.
       (d) The Court declines to apply judicial estoppel to affirm the Sec
    ond Circuit’s judgment vacating the settlement. While some of peti
    tioners’ arguments below are in tension with those made in this
    Court, accepting their arguments here does not create the type of “in
    consistent court determinations” in their favor that estoppel is meant
    to address. See New Hampshire v. Maine, 532 U. S. 742. Pp. 14–15.
       (e) Because §411(a) does not restrict a federal court’s subject
                    Cite as: 559 U. S. ____ (2010)                   3

                               Syllabus

  matter jurisdiction, this Court need not address the question whether
  the District Court had authority to approve the settlement under the
  Second Circuit’s erroneous reading of §411. The Court also declines
  to decide whether §411(a)’s registration requirement is a mandatory
  precondition to suit that district courts may or should enforce
  sua sponte by dismissing copyright infringement claims involving un
  registered works. Pp. 15–16.
509 F. 3d 116, reversed and remanded.

  THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, and ALITO, JJ., joined. GINSBURG, J., filed
an opinion concurring in part and concurring in the judgment, in which
STEVENS and BREYER, JJ., joined. SOTOMAYOR, J., took no part in the
consideration or decision of the case.
                        Cite as: 559 U. S. ____ (2010)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 08–103
                                   _________________


REED ELSEVIER, INC., ET AL., PETITIONERS v. IRVIN
               MUCHNICK ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SECOND CIRCUIT

                                 [March 2, 2010] 


  JUSTICE THOMAS delivered the opinion of the Court.
  Subject to certain exceptions, the Copyright Act (Act)
requires copyright holders to register their works before
suing for copyright infringement. 17 U. S. C. A. §411(a)
(Supp. 2009). In this case, the Court of Appeals for the
Second Circuit held that a copyright holder’s failure to
comply with §411(a)’s registration requirement deprives a
federal court of jurisdiction to adjudicate his copyright
infringement claim. We disagree. Section 411(a)’s regis
tration requirement is a precondition to filing a claim
that does not restrict a federal court’s subject-matter
jurisdiction.
                                 I

                                A

   The Constitution grants Congress the power “[t]o pro
mote the Progress of Science and useful Arts, by securing
for limited Times to Authors . . . the exclusive Right to . . .
their . . . Writings.” Art. I, §8, cl. 8. Exercising this power,
Congress has crafted a comprehensive statutory scheme
governing the existence and scope of “[c]opyright protec
tion” for “original works of authorship fixed in any tangi
2              REED ELSEVIER, INC. v. MUCHNICK

                          Opinion of the Court

ble medium of expression.” 17 U. S. C. §102(a). This
scheme gives copyright owners “the exclusive rights” (with
specified statutory exceptions) to distribute, reproduce, or
publicly perform their works. §106. “Anyone who violates
any of the exclusive rights of the copyright owner as pro
vided” in the Act “is an infringer of the copyright.”
§501(a). When such infringement occurs, a copyright
owner “is entitled, subject to the requirements of section
411, to institute an action” for copyright infringement.
§501(b) (emphasis added).
   This case concerns “the requirements of section 411” to
which §501(b) refers. Section 411(a) provides, inter alia
and with certain exceptions, that “no civil action for in
fringement of the copyright in any United States work
shall be instituted until preregistration or registration of
the copyright claim has been made in accordance with this
title.”1 This provision is part of the Act’s remedial scheme.
It establishes a condition—copyright registration—that
plaintiffs ordinarily must satisfy before filing an infringe
ment claim and invoking the Act’s remedial provisions.
We address whether §411(a) also deprives federal courts of
subject-matter jurisdiction to adjudicate infringement
claims involving unregistered works.
                            B
  The relevant proceedings in this case began after we
issued our opinion in New York Times Co. v. Tasini, 533
U. S. 483 (2001). In Tasini, we agreed with the Court of
Appeals for the Second Circuit that several owners of
online databases and print publishers had infringed the
copyrights of six freelance authors by reproducing the
authors’ works electronically without first securing their
——————
    1 Other
          sections of the Act—principally §§408–410—detail the regis
tration process, and establish remedial incentives to encourage copy
right holders to register their works, see, e.g., §410(c); 17 U. S. C. A.
§412 (2005 ed. and Supp. 2009).
                 Cite as: 559 U. S. ____ (2010)            3

                     Opinion of the Court

permission. See id., at 493. In so holding, we affirmed the
principal theory of liability underlying copyright infringe
ment suits that other freelance authors had filed after the
Court of Appeals had issued its opinion in Tasini. These
other suits, which were stayed pending our decision in
Tasini, resumed after we issued our opinion and were
consolidated in the United States District Court for the
Southern District of New York by the Judicial Panel on
Multidistrict Litigation.
   The consolidated complaint alleged that the named
plaintiffs each own at least one copyright, typically in a
freelance article written for a newspaper or a magazine,
that they had registered in accordance with §411(a). The
class, however, included both authors who had registered
their copyrighted works and authors who had not. See
App. 94.
   Because of the growing size and complexity of the law
suit, the District Court referred the parties to mediation.
For more than three years, the freelance authors, the
publishers (and their insurers), and the electronic data
bases (and their insurers) negotiated. Finally, in March
2005, they reached a settlement agreement that the par
ties intended “to achieve a global peace in the publishing
industry.” In re Literary Works in Electronic Databases
Copyright Litigation, 509 F. 3d 116, 119 (CA2 2007).
   The parties moved the District Court to certify a class
for settlement and to approve the settlement agreement.
Ten freelance authors, including Irvin Muchnick (herein
after Muchnick respondents), objected. The District Court
overruled the objections; certified a settlement class of
freelance authors under Federal Rules of Civil Procedure
23(a) and (b)(3); approved the settlement as fair, reason
able, and adequate under Rule 23(e); and entered final
judgment. At no time did the Muchnick respondents or
any other party urge the District Court to dismiss the
case, or to refuse to certify the class or approve the settle
4              REED ELSEVIER, INC. v. MUCHNICK

                        Opinion of the Court

ment, for lack of subject-matter jurisdiction.
   The Muchnick respondents appealed, renewing their
objections to the settlement on procedural and substantive
grounds. Shortly before oral argument, the Court of Ap
peals sua sponte ordered briefing on the question whether
§411(a) deprives federal courts of subject-matter jurisdic
tion over infringement claims involving unregistered
copyrights. All parties filed briefs asserting that the
District Court had subject-matter jurisdiction to approve
the settlement agreement even though it included unreg
istered works.
   Relying on two Circuit precedents holding that §411(a)’s
registration requirement was jurisdictional, see 509 F. 3d,
at 121 (citing Well-Made Toy Mfg. Corp. v. Goffa Int’l
Corp., 354 F. 3d 112, 114–115 (CA2 2003); Morris v. Busi
ness Concepts, Inc., 259 F. 3d 65, 72–73 (CA2 2001)), the
Court of Appeals concluded that the District Court lacked
jurisdiction to certify a class of claims arising from the
infringement of unregistered works, and also lacked juris
diction to approve a settlement with respect to those
claims, 509 F. 3d, at 121 (citing “widespread agreement
among the circuits that section 411(a) is jurisdictional”).2
   Judge Walker dissented. He concluded “that §411(a) is
more like the [nonjurisdictional] employee-numerosity
requirement in Arbaugh [v. Y & H Corp., 546 U. S. 500
(2006)]” than the jurisdictional statutory time limit in
Bowles v. Russell, 551 U. S. 205 (2007). 509 F. 3d, at 129.
Accordingly, he reasoned that §411(a)’s registration re
——————
    2 See
        La Resolana Architects, PA v. Clay Realtors Angel Fire, 416
F. 3d 1195, 1200–1201 (CA10 2005); Positive Black Talk Inc. v. Cash
Money Records Inc., 394 F. 3d 357, 365 (CA5 2004); Xoom, Inc. v.
Imageline, Inc., 323 F. 3d 279, 283 (CA4 2003); Murray Hill Publica
tions, Inc. v. ABC Communications, Inc., 264 F. 3d 622, 630, and n. 1
(CA6 2001); Brewer-Giorgio v. Producers Video, Inc., 216 F. 3d 1281,
1285 (CA11 2000); Data Gen. Corp. v. Grumman Systems Support
Corp., 36 F. 3d 1147, 1163 (CA1 1994).
                    Cite as: 559 U. S. ____ (2010)                 5

                        Opinion of the Court

quirement does not limit federal subject-matter jurisdic
tion over infringement suits involving unregistered works.
Ibid.
   We granted the owners’ and publishers’ petition for a
writ of certiorari, and formulated the question presented
to ask whether §411(a) restricts the subject-matter juris
diction of the federal courts over copyright infringement
actions. 555 U. S. ____ (2009). Because no party supports
the Court of Appeals’ jurisdictional holding, we appointed
an amicus curiae to defend the Court of Appeals’ judg
ment.3 556 U. S. ____ (2009). We now reverse.
                              II 

                              A

   “Jurisdiction” refers to “a court’s adjudicatory author
ity.” Kontrick v. Ryan, 540 U. S. 443, 455 (2004). Accord
ingly, the term “jurisdictional” properly applies only to
“prescriptions delineating the classes of cases (subject
matter jurisdiction) and the persons (personal jurisdic
tion)” implicating that authority. Ibid.; see also Steel Co.
v. Citizens for Better Environment, 523 U. S. 83, 89 (1998)
(“subject-matter jurisdiction” refers to “the courts’ statu
tory or constitutional power to adjudicate the case” (em
phasis in original)); Landgraf v. USI Film Products, 511
U. S. 244, 274 (1994) (“[J]urisdictional statutes ‘speak to
the power of the court rather than to the rights or obliga
tions of the parties’ ” (quoting Republic Nat. Bank of Mi
ami v. United States, 506 U. S. 80, 100 (1992) (THOMAS, J.,
concurring))).
   While perhaps clear in theory, the distinction between
jurisdictional conditions and claim-processing rules can be
confusing in practice. Courts—including this Court—have
sometimes mischaracterized claim-processing rules or
——————
 3 We appointed Deborah Jones Merritt to brief and argue the case, as

amicus curiae, in support of the Court of Appeals’ judgment. Ms.
Merritt has ably discharged her assigned responsibilities.
6            REED ELSEVIER, INC. v. MUCHNICK

                     Opinion of the Court

elements of a cause of action as jurisdictional limitations,
particularly when that characterization was not central to
the case, and thus did not require close analysis. See
Arbaugh, supra, at 511–512 (citing examples); Steel Co.,
523 U. S., at 91 (same). Our recent cases evince a marked
desire to curtail such “drive-by jurisdictional rulings,”
ibid., which too easily can miss the “critical difference[s]”
between true jurisdictional conditions and nonjurisdic
tional limitations on causes of action, Kontrick, supra, at
456; see also Arbaugh, 546 U. S., at 511.
   In light of the important distinctions between jurisdic
tional prescriptions and claim-processing rules, see, e.g.,
id., at 514, we have encouraged federal courts and liti
gants to “facilitat[e]” clarity by using the term “jurisdic
tional” only when it is apposite, Kontrick, supra, at 455.
In Arbaugh, we described the general approach to distin
guish “jurisdictional” conditions from claim-processing
requirements or elements of a claim:
    “If the Legislature clearly states that a threshold limi
    tation on a statute’s scope shall count as jurisdic
    tional, then courts and litigants will be duly in
    structed and will not be left to wrestle with the issue.
    But when Congress does not rank a statutory limita
    tion on coverage as jurisdictional, courts should treat
    the restriction as nonjurisdictional in character.” 546
    U. S., at 515–516 (citation and footnote omitted).
   The plaintiff in Arbaugh brought a claim under Title VII
of the Civil Rights Act of 1964, which makes it unlawful
“for an employer . . . to discriminate,” inter alia, on the
basis of sex. 42 U. S. C. §2000e–2(a)(1). But employees
can bring Title VII claims only against employers that
have “fifteen or more employees.” §2000e(b). Arbaugh
addressed whether that employee numerosity requirement
“affects federal-court subject-matter jurisdiction or, in
stead, delineates a substantive ingredient of a Title VII
                 Cite as: 559 U. S. ____ (2010)            7

                     Opinion of the Court

claim for relief.” 546 U. S., at 503. We held that it does
the latter.
   Our holding turned principally on our examination of
the text of §2000e(b), the section in which Title VII’s nu
merosity requirement appears. Section 2000e(b) does not
“clearly stat[e]” that the employee numerosity threshold
on Title VII’s scope “count[s] as jurisdictional.” Id., at
515–516, and n. 11. And nothing in our prior Title VII
cases compelled the conclusion that even though the nu
merosity requirement lacks a clear jurisdictional label, it
nonetheless imposed a jurisdictional limit. See id., at
511–513. Similarly, §2000e(b)’s text and structure did not
demonstrate that Congress “rank[ed]” that requirement as
jurisdictional. See id., at 513–516. As we observed, the
employee numerosity requirement is located in a provision
“separate” from §2000e–5(f)(3), Title VII’s jurisdiction
granting section, distinguishing it from the “amount-in
controversy threshold ingredient of subject-matter juris
diction . . . in diversity-of-jurisdiction under 28 U. S. C.
§1332.” Arbaugh, 546 U. S., at 514–515. Accordingly, the
numerosity requirement could not fairly be read to “ ‘speak
in jurisdictional terms or in any way refer to the jurisdic
tion of the district courts.’ ” Id., at 515 (quoting Zipes v.
Trans World Airlines, Inc., 455 U. S. 385, 394 (1982)). We
thus “refrain[ed] from” construing the numerosity re
quirement to “constric[t] §1331 or Title VII’s jurisdictional
provision.” Arbaugh, supra, at 515 (internal quotation
marks omitted).
   We now apply this same approach to §411(a).
                               B
  Section 411(a) provides:
    “Except for an action brought for a violation of the
    rights of the author under section 106A(a), and sub
    ject to the provisions of subsection (b), no civil action
    for infringement of the copyright in any United States
8             REED ELSEVIER, INC. v. MUCHNICK

                       Opinion of the Court

     work shall be instituted until preregistration or regis
     tration of the copyright claim has been made in accor
     dance with this title. In any case, however, where the
     deposit, application, and fee required for registration
     have been delivered to the Copyright Office in proper
     form and registration has been refused, the applicant
     is entitled to institute a civil action for infringement if
     notice thereof, with a copy of the complaint, is served
     on the Register of Copyrights. The Register may, at
     his or her option, become a party to the action with
     respect to the issue of registrability of the copyright
     claim by entering an appearance within sixty days af
     ter such service, but the Register’s failure to become a
     party shall not deprive the court of jurisdiction to de
     termine that issue.”
   We must consider whether §411(a) “clearly states” that
its registration requirement is “jurisdictional.” Arbaugh,
supra, at 515. It does not. Amicus disagrees, pointing to
the presence of the word “jurisdiction” in the last sentence
of §411(a) and contending that the use of the term there
indicates the jurisdictional cast of §411(a)’s first sentence
as well. Brief for Court-Appointed Amicus Curiae in
support of Judgment Below 18 (hereinafter Amicus Brief).
But this reference to “jurisdiction” cannot bear the weight
that amicus places upon it. The sentence upon which
amicus relies states:
     “The Register [of Copyrights] may, at his or her op
     tion, become a party to the [copyright infringement]
     action with respect to the issue of registrability of the
     copyright claim by entering an appearance within
     sixty days after such service, but the Register’s failure
     to become a party shall not deprive the court of juris
     diction to determine that issue.” §411(a) (emphasis
     added).
    Congress added this sentence to the Act in 1976, 90
                       Cite as: 559 U. S. ____ (2010)      9

                           Opinion of the Court

Stat. 2583, to clarify that a federal court can determine
“the issue of registrability of the copyright claim” even if
the Register does not appear in the infringement suit.
That clarification was necessary because courts had inter
preted §411(a)’s precursor provision,4 which imposed a
similar registration requirement, as prohibiting copyright
owners who had been refused registration by the Register
of Copyrights from suing for infringement until the owners
first sought mandamus against the Register.             See
Vacheron & Constantin-Le Coultre Watches, Inc. v. Benrus
Watch Co., 260 F. 2d 637, 640–641 (CA2 1958) (construing
§411(a)’s precursor). The 1976 amendment made it clear
that a federal court plainly has adjudicatory authority to
determine “that issue,” §411(a) (emphasis added)—i.e., the
issue of registrability—regardless of whether the Register
is a party to the infringement suit. The word “jurisdic
tion,” as used here, thus says nothing about whether a
federal court has subject-matter jurisdiction to adjudicate
claims for infringement of unregistered works.
   Moreover, §411(a)’s registration requirement, like Title
VII’s numerosity requirement, is located in a provision
“separate” from those granting federal courts subject
matter jurisdiction over those respective claims. See
Arbaugh, supra, at 514–515. Federal district courts have
subject-matter jurisdiction over copyright infringement
actions based on 28 U. S. C. §§1331 and 1338. But neither
§1331, which confers subject-matter jurisdiction over
questions of federal law, nor §1338(a), which is specific to
copyright claims, conditions its jurisdictional grant on
whether copyright holders have registered their works
before suing for infringement. Cf. Arbaugh, supra, at 515
(“Title VII’s jurisdictional provision” does not “specif[y]
any threshold ingredient akin to 28 U. S. C. §1332’s mone
tary floor”).
——————
 4 See   Act of Mar. 4, 1909, §12, 35 Stat. 1078.
10              REED ELSEVIER, INC. v. MUCHNICK

                          Opinion of the Court

   Nor does any other factor suggest that 17 U. S. C. A.
§411(a)’s registration requirement can be read to “ ‘speak
in jurisdictional terms or refer in any way to the jurisdic
tion of the district courts.’ ” Arbaugh, 546 U. S., at 515
(quoting Zipes, 455 U. S., at 394). First, and most signifi
cantly, §411(a) expressly allows courts to adjudicate in
fringement claims involving unregistered works in three
circumstances: where the work is not a U. S. work, where
the infringement claim concerns rights of attribution and
integrity under §106A, or where the holder attempted to
register the work and registration was refused. Sepa
rately, §411(c) permits courts to adjudicate infringement
actions over certain kinds of unregistered works where the
author “declare[s] an intention to secure copyright in the
work” and “makes registration for the work, if required by
subsection (a), within three months after [the work’s] first
transmission.” 17 U. S. C. §§411(c)(1)–(2). It would be at
least unusual to ascribe jurisdictional significance to a
condition subject to these sorts of exceptions.5
   That the numerosity requirement in Arbaugh could be
considered an element of a Title VII claim, rather than a
prerequisite to initiating a lawsuit, does not change this
conclusion, as our decision in Zipes demonstrates. Zipes
(upon which Arbaugh relied) held that Title VII’s require
ment that sex-discrimination claimants timely file a dis
crimination charge with the EEOC before filing a civil
action in federal court was nonjurisdictional. See 455
U. S., at 393; 42 U. S. C. §2000e–5(f)(1) (establishing
——————
  5 Cf. Zipes, 455 U. S., at 393–394, 397 (relying on the fact that Con
gress had “approved” at least some cases awarding Title VII relief to
claimants who had not complied with the statute’s Equal Employment
Opportunity Commission (EEOC) filing requirement in holding that the
filing requirement was not a jurisdictional prerequisite to suit); United
States v. Cotton, 535 U. S. 625, 630 (2002) (“[J]urisdiction” properly
refers to a court’s power to hear a case, a matter that “can never be
forfeited or waived”).
                    Cite as: 559 U. S. ____ (2010)                 11

                        Opinion of the Court

specific time periods within which a discrimination claim
ant must file a lawsuit after filing a charge with the
EEOC). A statutory condition that requires a party to
take some action before filing a lawsuit is not automati
cally “a jurisdictional prerequisite to suit.” Zipes, 455
U. S., at 393 (emphasis added). Rather, the jurisdictional
analysis must focus on the “legal character” of the re
quirement, id., at 395, which we discerned by looking to
the condition’s text, context, and relevant historical treat
ment, id., at 393–395; see also National Railroad Passen
ger Corporation v. Morgan, 536 U. S. 101, 119–121 (2002).
We similarly have treated as nonjurisdictional other types
of threshold requirements that claimants must complete,
or exhaust, before filing a lawsuit.6
   The registration requirement in 17 U. S. C. A. §411(a)
fits in this mold. Section 411(a) imposes a precondition to
filing a claim that is not clearly labeled jurisdictional, is
not located in a jurisdiction-granting provision, and ad
mits of congressionally authorized exceptions.           See
§§411(a)–(c). Section 411(a) thus imposes a type of pre
condition to suit that supports nonjurisdictional treatment
under our precedents.
                            C
  Amicus insists that our decision in Bowles, 551 U. S.
205, compels a conclusion contrary to the one we reach
today. Amicus cites Bowles for the proposition that where
Congress did not explicitly label a statutory condition as
——————
  6 See Jones v. Bock, 549 U. S. 199, 211 (2007) (treating the adminis

trative exhaustion requirement of the Prison Litigation Reform Act of
1995 (PLRA)—which states that “no action shall be brought with
respect to prison conditions under §1983 of this title, or any other
Federal law, by a prisoner . . . until such administrative remedies as
are available are exhausted,” 42 U. S. C. §1997e(a)—as an affirmative
defense even though “[t]here is no question that exhaustion is manda
tory under the PLRA and that unexhausted claims cannot be brought
in court”); Woodford v. Ngo, 548 U. S. 81, 93 (2006) (same).
12              REED ELSEVIER, INC. v. MUCHNICK

                          Opinion of the Court

jurisdictional, a court nevertheless should treat it as such
if that is how the condition consistently has been inter
preted and if Congress has not disturbed that interpreta
tion. Amicus Brief 26. Specifically, amicus relies on a
footnote in Bowles to argue that here, as in Bowles, it
would be improper to characterize the statutory condition
as nonjurisdictional because doing so would override “ ‘a
century’s worth of precedent’ ” treating §411(a)’s registra
tion requirement as jurisdictional. Amicus Brief 26 (quot
ing Bowles, supra, at 209, n. 2). This argument focuses
on the result in Bowles, rather than on the analysis we
employed.
   Bowles did not hold that any statutory condition devoid
of an express jurisdictional label should be treated as
jurisdictional simply because courts have long treated it as
such. Nor did it hold that all statutory conditions impos
ing a time limit should be considered jurisdictional.7
——————
   7 Bowles, for example, distinguished Scarborough v. Principi, 541

U. S. 401 (2004), which characterized as nonjurisdictional an express
statutory time limit for initiating postjudgment proceedings for attor
ney’s fees under the Equal Access to Justice Act. See 551 U. S., at 211.
As we explained, the time limit in Scarborough “concerned ‘a mode of
relief . . . ancillary to the judgment of a court’ that already had plenary
jurisdiction.” 551 U. S., at 211 (quoting Scarborough, supra, at 413;
(emphasis added)). Bowles also distinguished Kontrick v. Ryan, 540
U. S. 443 (2004), and Eberhart v. United States, 546 U. S. 12 (2005) (per
curiam), as cases in which the Court properly held that certain time
limits were nonjurisdictional because they were imposed by rules that
did not purport to have any jurisdictional significance. See 551 U. S.,
at 210–211. Kontrick involved “time constraints applicable to objec
tions to discharge” in bankruptcy proceedings. 540 U. S., at 453. In
that case, we first examined 28 U. S. C. §157(b)(2)(J), the statute
“conferring jurisdiction over objections to discharge,” and observed that
it did not contain a timeliness requirement. Kontrick, 540 U. S., at 453.
Rather, the “time constraints applicable to objections to discharge”
were contained in the Bankruptcy Rules, which expressly state that
they “ ‘shall not be construed to extend or limit the jurisdiction of the
courts.’ ” See ibid. (quoting Fed. Rule Bkrtcy. Proc. 9030). Eberhart, in
turn, treated as nonjurisdictional certain rules that the Court held
                      Cite as: 559 U. S. ____ (2010)            13

                           Opinion of the Court

Rather, Bowles stands for the proposition that context,
including this Court’s interpretation of similar provisions
in many years past, is relevant to whether a statute ranks
a requirement as jurisdictional.
   In Bowles, we considered 28 U. S. C. §2107, which re
quires parties in a civil action to file a notice of appeal
within 30 days of the judgment being appealed, and Rule 4
of the Federal Rules of Appellate Procedure, which “car
ries §2107 into practice.” 551 U. S., at 208. After analyz
ing §2107’s specific language and this Court’s historical
treatment of the type of limitation §2107 imposes (i.e.,
statutory deadlines for filing appeals), we concluded that
Congress had ranked the statutory condition as jurisdic
tional. Our focus in Bowles on the historical treatment of
statutory conditions for taking an appeal is thus consis
tent with the Arbaugh framework. Indeed, Bowles em
phasized that this Court had long treated such conditions
as jurisdictional, including in statutes other than §2107,
and specifically in statutes that predated the creation of
the courts of appeals. See 551 U. S., at 209–210, and n. 2.
   Bowles therefore demonstrates that the relevant ques
tion here is not (as amicus puts it) whether §411(a) itself
has long been labeled jurisdictional, but whether the type
of limitation that §411(a) imposes is one that is properly
ranked as jurisdictional absent an express designation.
The statutory limitation in Bowles was of a type that we
had long held did “speak in jurisdictional terms” even
absent a “jurisdictional” label, and nothing about §2107’s
text or context, or the historical treatment of that type of
limitation, justified a departure from this view. That was
not the case, however, for the types of conditions in Zipes
and Arbaugh.
   Here, that same analysis leads us to conclude that
§411(a) does not implicate the subject-matter jurisdiction 

—————— 

“closely parallel[ed]” those in Kontrick. 546 U. S., at 15. 

14             REED ELSEVIER, INC. v. MUCHNICK

                          Opinion of the Court

of federal courts. Although §411(a)’s historical treatment
as “jurisdictional” is a factor in the analysis, it is not
dispositive. The other factors discussed above demon
strate that §411(a)’s registration requirement is more
analogous to the nonjurisdictional conditions we consid
ered in Zipes and Arbaugh than to the statutory time limit
at issue in Bowles.8 We thus conclude that §411(a)’s regis
tration requirement is nonjurisdictional, notwithstanding
its prior jurisdictional treatment.9
                             III
   Amicus argues that even if §411(a) is nonjurisdictional,
we should nonetheless affirm on estoppel grounds the
Court of Appeals’ judgment vacating the District Court’s
order approving the settlement and dismissing the case.
According to amicus, petitioners asserted previously in
these proceedings that copyright registration was jurisdic
tional, and this assertion should estop them from now
asserting a right to waive objections to the authors’ failure
to register. Amicus urges us to prevent the parties “from
‘playing fast and loose with the courts’ by ‘deliberately
changing positions according to the exigencies of the mo
——————
   8 This conclusion mirrors our holding in Zipes that Title VII’s EEOC

filing requirement was nonjurisdictional, even though some of our own
decisions had characterized it as jurisdictional. See 455 U. S., at 395
(noting that “the legal character of the requirement was not at issue in
those” earlier cases); see also National Railroad Passenger Corporation
v. Morgan, 536 U. S. 101, 109, 121 (2002) (relying on the analysis in
Zipes).
   9 Amicus’ remaining jurisdictional argument—that the policy goals

underlying copyright registration support construing §411(a)’s registra
tion provisions as jurisdictional, see Amicus Brief 45—is similarly
unavailing. We do not agree that a condition should be ranked as
jurisdictional merely because it promotes important congressional
objectives. See Arbaugh v. Y & H Corp., 546 U. S. 500, 504, 515–516
(2006) (holding that Title VII’s numerosity requirement is nonjurisdic
tional even though it serves the important policy goal of “spar[ing] very
small businesses from Title VII liability”).
                 Cite as: 559 U. S. ____ (2010)           15

                     Opinion of the Court

ment.’ ” Amicus Brief 58 (quoting New Hampshire v.
Maine, 532 U. S. 742, 750 (2001)).
   We agree that some statements in the parties’ submis
sions to the District Court and the Court of Appeals are in
tension with their arguments here. But we decline to
apply judicial estoppel. As we explained in New Hamp
shire, that doctrine typically applies when, among other
things, a “party has succeeded in persuading a court to
accept that party’s earlier position, so that judicial accep
tance of an inconsistent position in a later proceeding
would create the perception that either the first or the
second court was misled.” Id., at 750 (internal quotation
marks omitted).
   Such circumstances do not exist here for two reasons.
First, the parties made their prior statements when nego
tiating or defending the settlement agreement. We do not
fault the parties’ lawyers for invoking in the negotiations
binding Circuit precedent that supported their clients’
positions. Perhaps more importantly, in approving the
settlement, the District Court did not adopt petitioners’
interpretation of §411(a) as jurisdictional. Second, when
the Court of Appeals asked petitioners to brief whether
§411(a) restricted the District Court’s subject-matter
jurisdiction, they argued that it did not, and the Court of
Appeals rejected their arguments. See App. to Reply Brief
for Petitioners 3a–5a, and n. 2. Accepting petitioners’
arguments here thus cannot create “inconsistent court
determinations” in their favor. New Hampshire, supra, at
751 (internal quotation marks omitted). We therefore hold
that the District Court had authority to adjudicate the
parties’ request to approve their settlement.
                            IV
  Our holding that §411(a) does not restrict a federal
court’s subject-matter jurisdiction precludes the need for
us to address the parties’ alternative arguments as to
16          REED ELSEVIER, INC. v. MUCHNICK

                     Opinion of the Court

whether the District Court had authority to approve the
settlement even under the Court of Appeals’ erroneous
reading of §411. In concluding that the District Court had
jurisdiction to approve the settlement, we express no
opinion on the settlement’s merits.
   We also decline to address whether §411(a)’s registra
tion requirement is a mandatory precondition to suit
that—like the threshold conditions in Arizona v. Califor
nia, 530 U. S. 392, 412–413 (2000) (res judicata defense);
Day v. McDonough, 547 U. S. 198, 205–206 (2006) (habeas
statute of limitations); and Hallstrom v. Tillamook
County, 493 U. S. 20, 26, 31 (1989) (Resource Conservation
and Recovery Act of 1976 notice provision)—district courts
may or should enforce sua sponte by dismissing copyright
infringement claims involving unregistered works.
                        *     *  *
  We reverse the judgment of the Court of Appeals for the
Second Circuit and remand this case for proceedings
consistent with this opinion.
                                          It is so ordered.

  JUSTICE SOTOMAYOR took no part in the consideration
or decision of this case.
                  Cite as: 559 U. S. ____ (2010)            1

                    Opinion of GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 08–103
                          _________________


REED ELSEVIER, INC., ET AL., PETITIONERS v. IRVIN
               MUCHNICK ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SECOND CIRCUIT

                         [March 2, 2010] 


   JUSTICE GINSBURG, with whom JUSTICE STEVENS and
JUSTICE BREYER join, concurring in part and concurring in
the judgment.
   I agree with the Court’s characterization of 17
U. S. C. A. §411(a) (Supp. 2009). That provision, which
instructs authors to register their copyrights before com
mencing suit for infringement, “is a precondition to filing a
claim that does not restrict a federal court’s subject-matter
jurisdiction.” Ante, at 1. I further agree that Arbaugh v. Y
& H Corp., 546 U. S. 500 (2006), is the controlling prece
dent, see ante, at 6, and that Bowles v. Russell, 551 U. S.
205 (2007), does not counsel otherwise. There is, however,
undeniable tension between the two decisions. Aiming to
stave off continuing controversy over what qualifies as
“jurisdictional,” and what does not, I set out my under
standing of the Court’s opinions in Arbaugh and Bowles,
and the ground on which I would reconcile those rulings.
   In Arbaugh, we held nonjurisdictional a prescription
confining Title VII’s coverage to employers with 15 or
more employees, 42 U. S. C. §2000e–2(a)(1). After observ
ing that “the 15-employee threshold . . . ‘d[id] not speak in
jurisdictional terms or refer in any way to the jurisdiction
of the district courts,’ ” 546 U. S., at 515 (quoting Zipes v.
Trans World Airlines, Inc., 455 U. S. 385, 394 (1982)), the
Arbaugh opinion announced and applied a “readily admin
2              REED ELSEVIER, INC. v. MUCHNICK

                       Opinion of GINSBURG, J.

istrable bright line”:
     “If the Legislature clearly states that a threshold limi
     tation on a statute’s scope shall count as jurisdic
     tional, then courts and litigants will be duly in
     structed and will not be left to wrestle with the issue.
     But when Congress does not rank a statutory limita
     tion on coverage as jurisdictional, courts should treat
     the restriction as nonjurisdictional in character. Ap
     plying that readily administrable bright line to this
     case, we hold that the threshold number of employees
     for application of Title VII is an element of a plaintiff’s
     claim for relief, not a jurisdictional issue.” 546 U. S.,
     at 515–516 (citation and footnote omitted).
As the above-quoted passage indicates, the unanimous
Arbaugh Court anticipated that all federal courts would
thereafter adhere to the “bright line” held dispositive that
day.
   Bowles moved in a different direction. A sharply divided
Court there held “mandatory and jurisdictional” the time
limits for filing a notice of appeal stated in 28 U. S. C.
§2107(a), (c). 551 U. S., at 209 (internal quotation marks
omitted). Bowles mentioned Arbaugh only to distinguish
it as involving a statute setting “an employee-numerosity
requirement, not a time limit.” 551 U. S., at 211. Section
2107’s time limits were “jurisdictional,” Bowles explained,
because they were contained in a statute, not merely a
rule, id., at 210–213, and because “[t]his Court ha[d] long
held that the taking of an appeal within the prescribed
time is ‘mandatory and jurisdictional,’ ” id., at 209. Fidel
ity to Arbaugh and similarly reasoned decisions,* the
dissent in Bowles observed, would have yielded the conclu
sion that statutory time limits “are only jurisdictional if
——————
  * E.g., Eberhart v. United States, 546 U. S. 12 (2005) (per curiam);
Scarborough v. Principi, 541 U. S. 401 (2004); Kontrick v. Ryan, 540
U. S. 443 (2004).
                  Cite as: 559 U. S. ____ (2010)            3

                    Opinion of GINSBURG, J.

Congress says so.” 551 U. S., at 217 (opinion of Souter, J.).
   Bowles and Arbaugh can be reconciled without distort
ing either decision, however, on the ground that Bowles
“rel[ied] on a long line of this Court’s decisions left undis
turbed by Congress.” Union Pacific R. Co. v. Locomotive
Engineers and Trainmen Gen. Comm. of Adjustment,
Central Region, 558 U. S. ___, ___ (2009) (slip op., at 13)
(citing Bowles, 551 U. S., at 209–211). The same is true of
our decision, subsequent to Bowles, in John R. Sand &
Gravel Co. v. United States, 552 U. S. 130 (2008). There
the Court concluded, largely on stare decisis grounds, that
the Court of Federal Claims statute of limitations requires
sua sponte consideration of a lawsuit’s timeliness. Id., at
136 (“[P]etitioner can succeed only by convincing us that
this Court has overturned, or that it should now overturn,
its earlier precedent.”).
   Plainly read, Arbaugh and Bowles both point to the
conclusion that §411(a) is nonjurisdictional.          Section
411(a) “does not speak in jurisdictional terms or refer in
any way to the jurisdiction of the district courts.” Zipes,
455 U. S., at 394. Arbaugh’s “readily administrable bright
line” is therefore controlling. 546 U. S., at 516.
   Bowles does not detract from that determination.
Amicus, reading Bowles as I do, urges on its authority that
we hold §411(a) jurisdictional lest we disregard “ ‘a cen
tury’s worth of precedent.’ ” Brief for Court-Appointed
Amicus Curiae in Support of Judgment Below 26 (quoting
Bowles, 551 U. S., at 209, n. 2); see ante, at 12. But in
Bowles and John R. Sand & Gravel Co., as just explained,
we relied on longstanding decisions of this Court typing
the relevant prescriptions “jurisdictional.” Bowles, 551
U. S., at 209–210 (citing, inter alia, Scarborough v. Par
goud, 108 U. S. 567 (1883), and United States v. Curry, 6
How. 106 (1848)); John R. Sand & Gravel Co., 552 U. S.,
at 136. Amicus cites well over 200 opinions that charac
terize §411(a) as jurisdictional, but not one is from this
4            REED ELSEVIER, INC. v. MUCHNICK

                    Opinion of GINSBURG, J.

Court, and most are “ ‘drive-by jurisdictional rulings’ that
should be accorded ‘no precedential effect,’ ” Arbaugh, 546
U. S., at 511 (quoting Steel Co. v. Citizens for Better Envi
ronment, 523 U. S. 83, 91 (1998)); see Arbaugh, 546 U. S.,
at 511–513; ante, at 5–6.
                        *     *    *
  For the reasons stated, I join the Court’s judgment and
concur in part in the Court’s opinion.